PER CURIAM.
This is an appeal from a judgment of conviction for burglary of a structure. By information it was alleged that the appellant had burglarized a structure owned by the City of Fort Pierce. At trial no evidence was offered to establish ownership of the structure involved. Neither was there any evidence offered to show what entity operated or possessed the structure involved. Hence, the proof at trial was insufficient to sustain appellant’s conviction for burglary. Covington v. State, 359 So.2d 563 (Fla. 4th DCA 1978). Accordingly, the judgment of conviction is reversed with directions that the appellant, Wilbert Kirkland, be discharged.
ANSTEAD and BERANEK, JJ., and SIEGENDORF, ARDEN M., Associate Judge, concur.